               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

JONELANE WILLIAMS,                                )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-18-576-STE
                                                  )
NANCY A. BERRYHILL, Acting                        )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

applications for benefits under the Social Security Act. The Commissioner has answered

and filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States magistrate judge pursuant

to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES AND

REMANDS the Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       On October 21, 2015, Plaintiff filed for disability insurance benefits and

supplemental security income. (TR. 12). On June 7, 2016, Ms. Williams applied for

disabled widow’s benefits. (TR. 12). Initially and on reconsideration, the Social Security

Administration denied Plaintiff’s applications for disability insurance benefits and
supplemental security income. (TR. 12). Subsequent to Ms. Williams’ request for an

administrative hearing, her claim for disabled widow’s benefits was escalated to the

hearing level to be heard in conjunction with her other claims. (TR. 12). Following a

hearing, an Administrative Law Judge (ALJ) issued an unfavorable decision on all three

claims. (TR. 12-23). The Appeals Council denied Plaintiff’s request for review. (TR. 1-3).

Thus, the decision of the ALJ became the final decision of the Commissioner.

II.    THE ADMINISTRATIVE DECISION

       The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§§ 404.1520 & 416.920.1 At step one, the ALJ determined that Plaintiff had not engaged

in substantial gainful activity since October 21, 2015, her alleged onset date. (TR. 15). At

step two, the ALJ determined that Ms. Williams had the following severe impairments:

obesity and disorder of the lumbar spine. (TR. 15). At step three, the ALJ found that

Plaintiff’s impairments did not meet or medically equal any of the presumptively disabling

impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1 (TR. 18).

       At step four, the ALJ concluded that Ms. Williams had retained the residual

functional capacity (RFC) to perform “light work as defined in 20 CFR 404.1567(b) and

416.967(b) except that she can frequently stoop, crouch, and crawl. (TR. 19).

       At the administrative hearing, a vocational expert (VE) described Ms. Williams’ past

relevant work as site manager, (performed at the sedentary level)2 and transportation


1
  Additional requirements must be met by a claimant seeking disabled widow's benefits. See 20
C.F.R. § 404.335. The ALJ concluded that Ms. Williams met the non-disability requirements for
widow’s benefits, TR. 15, and the Commissioner does not contest this finding. See ECF No. 21.
2
  See 20 CFR 404.1567(a) and 416.967(a).
                                             2
director, (performed at the light level).3 The VE also testified that an individual with Ms.

Williams’ RFC could perform these jobs. (TR. 66). Accordingly, at step four, the ALJ

concluded that Ms. Williams was not disabled based on her ability to perform her past

work. (TR. 22-23).

III.    STANDARD OF REVIEW

        This Court reviews the Commissioner’s final decision “to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). “Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotation omitted).

        While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.     ISSUES PRESENTED

        On appeal, Plaintiff alleges the ALJ erred in her consideration of Ms. Williams’

urinary incontinence and subjective allegations.

V.      ERROR IN THE             CONSIDERATION          OF    PLAINTIFF’S       URINARY
        INCONTINENCE

        At the December 21, 2016 administrative hearing, Plaintiff testified that she

suffered from urinary incontinence which had “gotten worse over the last two or three



3
    See 20 CFR 404.1567(b) and 416.967(b).

                                             3
years.” (TR. 59). According to Ms. Williams, upon complaints of the incontinence

worsening, doctors prescribed medication. (TR. 59). Indeed, the record reflects that

Plaintiff’s physician prescribed Oxybutynin for the incontinence on March 6, 2016. (TR.

507). Even with medication, however, Plaintiff testified that she suffered “accidents” 3-4

times per week. (TR. 60).

       At step two, the ALJ concluded that the incontinence was not a severe impairment.

(TR. 16). In doing so, the ALJ provided four rationales:

          •   Plaintiff wore protective undergarments only “sometimes,” because she was
              unable to afford the same;

          •   Plaintiff failed to report symptoms until April 2016;

          •   In September 2016, Plaintiff reported that her medication was effective in
              controlling her symptoms; and

          •   Plaintiff stated that her medication had not increased, despite her
              allegations that the incontinence had worsened over a period of 2 to 3
              years.

(TR. 15-16). Ultimately, at step two, the ALJ stated that the incontinence was “non-severe

in nature, as there is no indication that [Plaintiff] would have more than mild, if any work-

related limitations secondary to same.” (TR. 16). Thereafter, the ALJ made no further

mention of Plaintiff’s incontinence and did not include any work-related limitations for the

impairment in the RFC.

       Ms. Williams’ argument regarding the ALJ’s consideration of the urinary

incontinence is two-fold: (1) that the ALJ erred in failing to find the urinary incontinence

as a severe impairment at step two and (2) that the ALJ erred by failing to consider the




                                             4
incontinence or include any related limitations at step four. (ECF No. 17:14-17). The Court

rejects the step two argument, but concludes that the ALJ erred at step four.

       A.     Step Two

       Plaintiff argues a lack of substantial evidence supporting each of the ALJ’s

rationales for deeming the incontinence as “non-severe.” (ECF No. 17:14-17). But even

assuming the truth of Ms. Williams’ argument, such error would be deemed harmless

based on the ALJ’s finding of additional severe impairments at step two. “[O]nce an ALJ

finds that a claimant has at least one severe impairment, he does not err in failing to

designate other disorders as severe at step two, because at later steps the agency ‘will

consider the combined effect of all the claimant’s impairments without regard to whether

any such impairment, if considered separately, would be of sufficient severity.’” Barrett

v. Astrue, 340 F. App’x 481, 484 (10th Cir. 2009) (quoting 20 C.F.R. § 404.1523).

Consequently, the undersigned “can easily dispose of” Plaintiff’s step-two challenge.

Oldham v. Astrue, 509 F.3d 1254, at 1256 (10th Cir. 2007). See Brescia v. Astrue, 287 F.

Appx 626, 629 (10th Cir. 2008) (“Once an ALJ has found that a claimant has at least one

severe impairment, a failure to designate another disorder as ‘severe’ at step two does

not constitute reversible error....).

       B.     Step Four

       At step four, Plaintiff: (1) alleges that the ALJ failed to consider the effect(s) of the

urinary incontinence on the RFC even though it was considered a non-severe impairment,

and (2) contends that the ALJ erred in failing to include any work-related limitations in

the RFC owing to the impairment. The Court agrees with Plaintiff’s first proposition which


                                               5
will necessarily mandate a reconsideration of the impairment at step four. Accordingly,

the Court refrains from determining whether the RFC should have included any work-

related limitations, as this determination may be affected on remand.

       In formulating the RFC, the ALJ must discuss the combined effect of all the

claimant’s medically determinable impairments, both severe and non-severe. See Wells

v. Colvin, 727 F.3d 1061, 1065 (10th Cir. 2013). As Ms. Williams asserts, the ALJ erred

under Wells. See ECF No. 17:12.

       In Wells, the ALJ had made a step-two finding that the plaintiff’s mental

impairments were not severe. Wells, 727 F.3d at 1068. The ALJ then stated: “[t]hese

findings do not result in further limitations in work-related functions in the [RFC] below.”

Id. at 1069 (brackets in original). The Tenth Circuit Court of Appeals stated that the ALJ’s

language “suggest[ed]” that he may have relied on his step-two findings to conclude that

the plaintiff had no limitations at step four based on mental impairments. Id. at 1069. If

so, the Court stated, such a conclusion would be considered “inadequate under the

regulations” because the RFC analysis at step four required “a more detailed assessment”

“describing how the evidence supports each conclusion, citing specific medical facts.” Id.

(emphasis in original).

       Here, at step two, the ALJ concluded that the incontinence was “non-severe in

nature, as there is no indication that [Plaintiff] would have more than mild, if any work-

related limitations secondary to same.” (TR. 16). Beyond this statement, however, the

ALJ failed to further discuss the effect of the incontinence on the RFC at step four, instead,

relying on the summary conclusion at step two. In the absence of further findings or


                                              6
discussion at step four, the Court concludes that the ALJ’s step two summary conclusion

was inadequate under Wells and remand is warranted. Wells, 727 F.3d at 1071 (finding

error “to the extent the ALJ relied on his finding of non-severity as a substitute for [an]

adequate RFC analysis[.]”). On remand, the ALJ will consider the effect of the urinary

incontinence on the RFC—whether it be deemed a severe or nonsevere impairment.

Accordingly, at this time, the Court refrains from determining whether additional

limitations would be warranted in the RFC. See Watkins v. Barnhart, 350 F.3d 1297, 1299

(10th Cir. 2003) (“We will not reach the remaining issues raised by appellant because

they may be affected by the ALJ’s treatment of this case on remand.)

VI.    ERROR IN THE            CONSIDERATION          OF    PLAINTIFF’S       SUBJECTIVE
       ALLEGATIONS

       The record contains evidence Plaintiff was treated for chronic pain from December

2013 through December 2017. (TR. 795-860). At the administrative hearing, Plaintiff

testified that her pain rendered her unable to work and caused her:

          •   difficulty in standing;

          •   an inability to sit for longer than 10 minutes at one time before having to
              change positions; and

          •   the need to recline for more than half of the day in an effort to alleviate the
              symptoms.

(TR. 36, 47-48, 60-61). Ms. Williams alleges that the ALJ omitted, mischaracterized, and

selectively reviewed evidence in evaluating Plaintiff’s subjective allegations, which

ultimately undermined the RFC. (ECF No. 17:17-30). The Court agrees.




                                             7
      A.       ALJ’s Duty to Evaluate Plaintiff’s Subjective Symptoms

      Social Security Ruling (SSR) 16-3p provides a two-step framework for the ALJ to

consider a claimant’s symptoms, including pain, and determine the extent to which the

symptoms are consistent with the evidence in the record. SSR 16-3p, 2016 WL 1119029,

at *2 (Mar. 16, 2016). First, the ALJ must make a threshold determination regarding

“whether there is an underlying medically determinable physical or mental impairment(s)

that could reasonably be expected to produce an individual’s symptoms, such as pain.”

Id., at *2. Second, the ALJ will evaluate the intensity and persistence of the claimant’s

symptoms to determine the extent to which they limit an individual’s ability to perform

work-related activities. Id. At step two, the ALJ will examine the objective medical

evidence, the claimant’s statements regarding her symptoms, information from medical

sources, and “any other relevant evidence” in the record. Id., at *4. SSR 16-3p also

directs the ALJ to consider the following seven factors in evaluating the intensity,

persistence, and limiting effects of the claimant’s symptoms:

           •   Daily activities;

           •   The location, duration, frequency, and intensity of pain or other symptoms;

           •   Factors that precipitate and aggravate the symptoms;

           •   The type, dosage, effectiveness, and side effects of any medication;

           •   Treatment, other than medication, an individual receives or has received
               for relief of pain or other symptoms;

           •   Any measures other than treatment a claimant has used to relieve pain or
               other symptoms; and

           •   Any other factors concerning an individual’s functional limitations and
               restrictions due to pain or other symptoms.

                                             8
Id., at *7. Finally, SSR 16-3p directs the ALJ to determine the consistency of the

individual’s statements as compared to other evidence in the record. Id., at *4-10. In

evaluating a claimant’s subjective statements, the ALJ must “provide specific reasons for

the weight given to the [claimant’s] symptoms, [which are] consistent with and supported

by the evidence, and [ ] clearly articulated” for purposes of any subsequent review. SSR

Id., at *9.

       B.         The ALJ’s Consideration of Ms. Williams’ Subjective Allegations

       In evaluating Ms. Williams’ subjective allegations, the ALJ stated:

       [T]he claimant’s medically determinable impairments could reasonably be
       expected to cause the alleged symptoms; however, the claimant’s
       statements concerning the intensity, persistence and limiting effects of
       these symptoms are not entirely consistent with the medical evidence and
       other evidence in the record for the reasons explained in this decision.

       In terms of the claimant’s alleged impairments and resulting functional
       limitations, the undersigned finds the claimant’s testimony and prior
       statements to the Administration not fully consistent with the objective
       medical evidence of record for a number of reasons, discussed in greater
       depth below. Instead, the residual functional capacity reached herein is
       consistent with the objective medical evidence, clinical findings, longitudinal
       medical history, and observations of the claimant’s treating and examining
       providers during this time. As well, the evidence of record does not support
       the claimant’s allegation of greater restriction and symptomology.

(TR. 20). The ALJ discounted Plaintiff’s subjective allegations, finding:

              •   Objective evidence “found no central canal stenosis or impingement which
                  could account for [Plaintiff’s] purported extreme symptomology;”

              •   Generally “unremarkable” physical examinations, “noting only tenderness
                  to palpation of the spinous process at L3-5 at times but otherwise finding
                  full muscle strength and a normal gait;”




                                               9
            •   Plaintiff had “denied having explored other options for the repair or
                replacement of [Plaintiff’s dorsal spine stimulator]” which had not worked
                for over five years;

            •   Plaintiff had “refused to see a pain specialist or to be placed on a stronger
                narcotic medication;”

            •   Plaintiff had reported pain management from Tramadol to the extent that
                she was able to perform activities of daily living;

            •   Reports from January-April 2016 had noted that medication had been
                effective in controlling Plaintiff’s pain; and

            •   A December 2016 report noting that Plaintiff had reported that “Tramadol
                helped to relax her and cut her pain by 50%.”

(TR. 20-21).

       C.       Error in the Consideration of Plaintiff’s Subjective Allegations

       The Court concludes, as Ms. Williams has asserted, that the ALJ’s rationales were

selective and misleading, and that the ALJ mischaracterized evidence relevant to Plaintiff’s

allegations of pain. On this basis, the Court finds a lack of substantial evidence exists to

support the ALJ’s evaluation of Plaintiff’s subjective allegations, and remand is warranted.

       First, citing an October 2016 x-ray and a November CT scan of Plaintiff’s lumbar

spine,4 the ALJ stated that “objective studies” had “found no central canal stenosis or

impingement which could account for [Plaintiff’s] purported extreme symptomology.”

(TR. 20). But as noted by Ms. Williams, the ALJ’s statement is incorrect. A December

2014 CT scan shows “borderline central canal narrowing” in Plaintiff’s lumbar spine. (TR.

475). Although this report pre-dated the period of disability, the findings were relevant



4
  The AJ also cited “Exhibit 2F”—without reference to a page cite—but this exhibit contains 92
pages of information and the Court is unable to discern the ALJ’s specific reference.


                                              10
and should have been considered by the ALJ. See Hamlin v. Barnhart, 365 F.3d 1208,

1215 (10th Cir. 2004) (“even if a doctor’s medical observations regarding a claimant’s

allegations of disability date from earlier, previously adjudicated periods, the doctor’s

observations are nevertheless relevant to the claimant’s medical history and should be

considered by the ALJ).

         Furthermore, the ALJ should not have relied on the absence of central canal

stenosis to discount Plaintiff’s allegations of pain in light of the other objective findings

found in the October 2016 x-rays (assessing moderate osteoarthritis in Plaintiff’s

thoracolumbar spine)5 and the November 2016 CT scan (assessing disc bulges and facet

osteoarthropathy at L4-5 contributing to moderate left and mild right neural foraminal

stenosis at both levels).6 See Kellams v. Berryhill, 696 F. App'x 909, 916 (10th Cir. 2017)

(noting that the ALJ should not have relied on the absence of “evidence of severe

stenosis” in light of other objective findings which undermined this conclusion which the

ALJ failed to discuss).

         Second, citing visits to her primary care physician in September, October,

November, and December, the ALJ cites “generally unremarkable” physical examinations,

“noting only tenderness to palpation of the spinous process at L3-5 at times but otherwise

finding full muscle strength and a normal gait.” (TR. 20). This rationale omits findings

and mispresents the record. On each of the visits relied on by the ALJ, there are no

findings regarding “full muscle strength and normal gait.” See TR. 796, 815, 818, 820.



5
    (TR. 724).

6
    (TR. 755).
                                             11
Instead, and in addition to “tenderness to palpation of the spinous process at L3-5,” which

the ALJ concedes could cause some pain, the cited records contain diagnoses of: “chronic

lower back pain,” “chronic pain syndrome,” and “complex regional pain syndrome type

1.” (TR. 796, 815, 818, 820). But the ALJ omits these findings, and doing so was

improper. See Kellams, 696 F. App’x at 915 (noting that An ALJ may not “pick and choose

among medical reports, using portions of evidence favorable to his position while ignoring

other evidence” in assessing Plaintiff’s credibility) (citing Hardman v. Barnhart, 362 F.3d

676, 681 (10th Cir. 2004)) (internal quotation marks omitted).

         Third, the ALJ stated that Ms. Williams had “denied having explored other options

for the repair or replacement of her dorsal spine stimulator” which had not worked for

over five years. (TR. 20). Although the ALJ had acknowledged that Plaintiff “went for a

period of time without insurance,”7 the ALJ does not connect that finding to the non-

working device. Instead, the ALJ simply states that Ms. Williams “had been told that the

doctor who implanted [the device] was no longer practicing; however, she denied having

explored other options for the repair or replacement of this device.” (TR. 20). But

evidence shows that the lack of insurance was the precise reason that Plaintiff had not

had the device repaired or replaced. See TR. 410 (noting that although Ms. Williams

suffered from “significant” “pain in the lower back and numbness and tingling in bilateral

feet” and “pain [with spasms] radiating down both legs,” “[s]he has been unable to see

a specialist for the neurostimulator implanted in her back as she doesn’t have insurance

now.”); TR. 497 (“[Plaintiff] has a nerve stimulator placed that no longer works and due



7
    (TR. 20).
                                            12
to lack of insurance she has been unable to get this looked at.”); 703 (“[Plaintiff] had a

stimulator implanted that no longer works. She has no insurance and is unable to have

this replaced.”).

       Thus, the Court concludes that ALJ erred in failing to account for Ms. Williams’ lack

of financial ability while discounting her subjective allegations regarding the repair or

replacement of the device. See Kellams, 696 F. App’x at 916 (holding that an ALJ

improperly discredited a claimant for failing to explore a particular treatment option when

the record contained evidence that the claimant could not afford the particular treatment

and the ALJ had omitted discussion of the same). Furthermore, in response to the ALJ’s

specific question to Ms. Williams regarding whether she was “trying to explore ways to

find someone [] to [repair or replace the device],” Plaintiff replied “Yes, I did. When I

had insurance.” (TR. 43-44). And even when Plaintiff obtained “Sooner Care”—which

provides medical assistance for low-income individuals, she explored another option—her

primary care physician attempted to locate another clinic to help with the existing unit,

but was unsuccessful in his attempt. See TR. 411.

       Fourth, citing treatment notes from March, October, and December 2016, the ALJ

stated that Plaintiff had “refused to see a pain specialist or to be placed on a stronger

narcotic medication.” (TR. 20). In March 2016, Dr. Robert Macknack noted that Plaintiff

suffered from “constant cramps in the legs that cause discomfort when sitting, standing

for a prolonged period of time” and that she had been “referred to pain management and

decided not to return as she preferred to stay on the Tramadol.” (TR. 827). In October

2016, Dr. Macknack echoed Plaintiff’s choice for Tramadol over a stronger narcotic at a


                                            13
pain management clinic, stating, “[Plaintiff] was referred to pain management but at this

point prefers not to be on a stronger narcotic.” (TR. 818). And in December 2016,

although Dr. Macknack did state that Plaintiff “refused to see a pain specialist,”8 a review

of his prior records indicated that he had made this statement because Plaintiff had not

wanted to take any narcotics stronger than the Tramadol. See TR. 818, 827.

         SSR 16-3p states that an ALJ should consider that “[a]n individual may not agree

to take prescription medications because the side effects are less tolerable than the

symptoms.” SSR 16-3p, at *9. It appears that Ms. Williams had chosen to avoid a narcotic

stronger than Tramadol, presumably owing to the side effects associated with the same.

Yet the ALJ’s statement made it appear as though Plaintiff had refused the only prescribed

treatment available but was still alleging disabling pain. This type of misleading review is

improper. See Sherman v. Apfel, 141 F.3d 1185 (10th Cir. 1998) (reversing, in part, based

on ALJ’s “selective and misleading evidentiary review” when evaluating Plaintiff’s

subjective allegations).

         Fifth, the ALJ noted that in September 2015, Plaintiff had reported that her

Tramadol helped manage her pain to allow her to perform activities of daily living. (TR.

837). Although the ALJ’s statement was accurate, she may not rely on a claimant’s

minimal daily activities as substantial evidence that she does not suffer disabling pain.

Hamlin v. Barnhart, 365 F.3d 1208, 1221 (10th Cir. 2004).

         Sixth, the ALJ relied on treatment records from January-April 2016, noting that

Plaintiff had allegedly reported that her medications had been effective in controlling her



8
    (TR. 795).
                                            14
pain. (TR. 20-21). In reaching this conclusion, the ALJ has again omitted critical portions

of the cited records. In the February 2016 report, the physician noted: “[Plaintiff] reports

she is well controlled on her current regimen.” (TR. 829). But the record is unclear

whether Plaintiff was referring to pain, as the notation did not specifically reference pain

and Plaintiff was taking 15 medications for various ailments. (TR. 829). That same record,

however, noted that Plaintiff had chronic back pain, with “sharp pains shooting through

her feet when she stands up … 8-10 times a day.” (TR. 829).

       In March 2016, the ALJ accurately reported a statement in the medical evidence

that Ms. Williams’ back pain had remained “stable.” (TR. 20, 827). The ALJ’s omission of

other information contained in that record leads the reader to believe that a report of

“stable” had somehow equated to a finding that Plaintiff’s pain was minimal or well-

controlled. However, the same record revealed that Ms. Williams was “still in significant

pain … despite taking the Tramadol 4 times daily. … She has constant cramps in the legs

that cause discomfort when sitting, standing for prolonged time.” (TR. 827). Finally,

although the ALJ stated that in April 2016, Plaintiff had reported that her “medications

were effective,” that same record also stated that Plaintiff suffered from low back pain

throughout the day and the medication would wear off in 3-4 hours. (TR. 20-21, 825).

       Finally, the ALJ relied on a December 2016 report noting that Plaintiff had stated

that “Tramadol helped to relax her and cut her pain by 50%.” (TR. 21). The ALJ’s

statement is accurate, but that record also stated that Ms. Williams was “unable to stand

for … over 5 minutes before she has to lay back down. Her pain is not controlled with




                                            15
Tramadol[.]” (TR. 795). But the ALJ failed to report these findings and the selective

review is impermissible. See supra, Sherman.

       In sum, the Court concludes that the ALJ’s rationales for discounting Ms. Williams’

pain were misleading, and that the ALJ mischaracterized the evidence and engaged in

improper selective review. Accordingly, the evaluation of Plaintiff’s subjective allegations

is not supported by substantial evidence and remand is warranted.

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the forgoing analysis, the Court REVERSES AND REMANDS the

Commissioner’s decision.

       ENTERED on January 25, 2019.




                                             16
